
	
		I
		112th CONGRESS
		2d Session
		H. R. 5984
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2012
			Mr. Stivers
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 25 South Oak Street in London, Ohio, as the Lance
		  Corporal Joshua B. McDaniels and Veterans Memorial Post Office
		  Building.
	
	
		1.Lance Corporal Joshua B.
			 McDaniels and Veterans Memorial Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 25 South Oak Street in London, Ohio, shall be known and
			 designated as the Lance Corporal Joshua B. McDaniels and Veterans
			 Memorial Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Lance
			 Corporal Joshua B. McDaniels and Veterans Memorial Post Office
			 Building.
			
